10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

\' 'Case 2:19-cr-00055-.]CI\/|-CWH Document6 Filed 03/11/19 Page lof 16

NICHOLAS A. TRUTANICH
Unitecl States Attorney

District of Nevada

Nevada Bar No. 13644
DAN[EL R. SCHIESS
Assistant United States Attomey
Nevada Bar No. 5483

333 Las Vegas Boulevard, Suite 5000
Las Vegas, Nevada 89101

{702) 388-6336
dan.schiess@usdoj.gov

Representz'ng the United States of Amen'ca

 

 

.__ FI LED
._._.._ENTERED

____RECEIVED

__SERVED 0
couNSEL/PARTIES oF RECORI§

 

 

ivi/J`.H

1 1 2019

 

 

CLERK US DISTR|CT CUUR
D|STR!CT OF NEVADA T

 

DEPUTY

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

United States of America.
Plaintiff,

Kelvin Atk:inson,
Defendant,

 

 

 

 

CASE NO.
Plea Agreement

221 9-Cr~00055-JCNI»CWH

The United States, by and through Nicholas A. Trutanich, United States Attomey,

Da.niel R. Schiess, Assistant United States Attorney, the defendant, Kelvin Atkinson

(“Atkinson" or “defendant”), and his attorney, Richard A. Wright, submit this Plea

Agreement under Fecl. R. Crim. P. ll(c)(l)(A) and (B).

I. SCOPE OF AGR.EEMENT

The parties to this Plea Agreement are the United States of America and Kelvin

Atkinson. Thjs Plea Agreernent binds the defendant and the United States Attomey's Of’fice

 

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

v lCase 2:19-cr-00055-.]CI\/|-CWH Document6 Filed 03/11/19 Page 20f 16

for the District of Nevada (“USAO”). lt does not bind any other prosecuting,
administrative, or regulatory authority, the United States Probation Offlce, or the Court.

The Plea Agreement sets forth the parties’ agreement regarding criminal charges
referenced in the Plea Agreement and applicable sentences, fines, and restitution. It does
not control or prohibit the United States or any agency or third party from seeking any other
civil or administrative remedies directly or indirectly against the defendant
II. DISPOSITION OF CHARGES AND WAIVER OF TR_IAL R.IGHTS

A. Guilty Plea. The defendant knowingly and voluntarily agrees to plead guilty
to one count of a criminal information charging him with Wire fraud, in violation of Title
18, United States Code, Section 1343.

B. Waiver of Trial Rights. The defendant acknowledges that he has been
advised and understands that by entering a plea of guilty he is waiving -- that is, giving up --
certain rights guaranteed to all defendants by the laws and the Constitution of the United
States. Specifically, the defendant is giving up:

l. The right to indictment by a grand jury and to proceed to trial by jury
on all charges, or to a trial by a judge if the defendant and the United States both agree;

2. The right to confront the witnesses against the defendant at such a
trial, and to cross examine them;

3. The right to remain silent at such a trial, with assurance that his
silence could not be used against him in any way;

4. The right to testify in his own defense at such a trial if he so chooses;

5. The right to compel witnesses to appear at such a trial and testify in

the defendants behalf; and

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

1 'Case 2:19-cr-00055-.]CI\/|-CWH Document6 Filed 03/11/19 Page 30f 16

6. The right to have the assistance of an attorney at all stages of such
proceedings
C. Withdrawal of Guilty Plea. The defendant will not seek to withdraw his

guilty plea after he has entered it in court

D. Additional Charges. The United States agrees not to bring any additional
charges against the defendant arising out of the investigation in the District of Nevada
which culminated in this Plea Agreement and based on conduct known to the United
States, except that the United States reserves the right to prosecute the defenth for any
crime ofviolence as defined by 18 U.S.C. § 16.
III. ELEMENTS OF THE OFFENSE

A. The elements of wire fraud are the following:

1. the defendant devised and intended to devise a scheme or plan to
defraud or for obtaining money and property by means of false and fraudulent pretenses,
representations, and promises;

2. the statements made as part of the scheme or plan were material; that
is, they had a natural tendency to influence, or were capable of iniluencing, a person to part
with money and property;

3. the defendant acted with the intent to defraud; that is, the intent to
deceive or cheat; and

4. the defendant used, or caused to be used, an interstate wire
communication to carry out an essential part of the scheme or plan.

See Ninth Circuit Manual of Model Jury Instructions, Crirninal 8. 121 (2010 ed.),

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

w ‘Case 2:19-cr-00055-.]CI\/|-CWH Document6 Filed 03/11/19 Page4of 16

IV. FACTS SUPPORTING GUILTY PLEA

A. The defendant will plead guilty because he is, in fact and under the law,
guilty of the crime charged

B. The defendant acknowledges that if he had elected to go to trial instead of
pleading guilty, the United States could prove his guilt beyond a reasonable doubt The
defendant further acknowledges that his admissions and declarations of fact set forth below
satisfy every element of the charged offense.

C. The defendant waives any potential future claim that the facts he admitted in
this Plea Agreement were insufficient to satisfy the elements of the charged offense

D. The defendant admits and declares under penalty of perjury that the facts set
forth below are true and correct:

The Scheme and Artitice

l. From at least as early as January l, 2010, to on or about December 31,

2017, Atkinson devised and intended to devise a scheme and artifice to defraud and for
obtaining money and property by means of materially false and fraudulent pretenses,
representations, and promises, and material omissions The objective of scheme and artifice
was for Atkinson to falsely and fraudulently induce donors to contribute to his campaign by
claiming that he would use the donations for lawful campaign purposes, knowing that he
would use donations for his own personal use. Atkinson knew it was a violation of state law

to use campaign contributions for personal use. See Nevada Revised Statute 294A.160. l.

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

‘ ,Case 2:19-cr-00055-.]CI\/|-CWH Document6 Filed 03/11/19 Page$of 16

Atkinson is an elected public of“n`cial and had a duty to file C&E Reports.

2. Atkinson serves as a Nevada State Senator representing District 4. He
was elected to the Nevada State Senate in November 2012, having previously served in the
Nevada State Assembly since November 2002.

3. Nevada law requires each elected official and candidate running for
office to file Contribution and Expense Reports (“C&E Reports”) detailing the campaign’s
contributions and expenses NRS 294A. 120 and 294A.200. During an election year,
candidates must file periodic C&E Reports, and elected officials must tile annual C&E
Reports during non-election years. Id. The Nevada Secretary of State’s office posts the C&E
Reports on its public website.

4. Candidates and elected officials must file the C&E Reports online
through the Nevada Secretary of State’s database using a unique username and password.
Although campaign staff members may file C&E Reports for the candidate or elected
official, candidates and elected officials must affirm under oath that the information in the
C&E Reports is true and accurate. They must also acknowledge they understand that they
could be criminally prosecuted for knowingly making false statements on their C&E
Reports.

5. From 2010 to early 2018, Atkinson filed eighteen C&E Reports
covering the period of January l, 2010, through December 31, 2017. Atl<inson affirmed on
each Report that the information in the Reports was true and correct, and he acknowledged

that he understood that he could be prosecuted for making false statements

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

¢ ‘Case 2:19-cr-00055-.]CI\/|-CWH Document6 Filed 03/11/19 Page€of 16

Atkinson used campaign contributions for his personal use.

6. Between January l, 2010, and December 31, 2017, Atkinson deposited
$l,206,166.72 into his campaign bank account ("Campaign Account”). During that period,
he reported on his C&E Reports that he had received $1,113,066.96 in contributions
During that same period, he commingled funds in his Campaign Account, knowing state
law prohibited commingling The commingling likely included $80,234.09 in personal
funds, the difference between his deposits and reported contributions

7. During the same period, Atkinson withdrew $l ,218,212.38 from his
Campaign Account while reporting only $764,268.03 in campaign expenses The difference
between the withdrawals and reported expenses is $453,944.35. Atkinson did not report this
amount as campaign expenses

8. Atkinson used a substantial portion of the unreported withdrawals for
personal use and not for legitimate campaign purposes. The manner in which he withdrew
the money, how he spent the money, Where he spent it, the age of certain transactions, and
his failure to keep adequate records, make Atkinson’s precise fraud amount presently
indiscernible. But Atkinson admits that he spent at least $249,900 of the unreported
withdrawals on personal expenses and not for legitimate campaign purposes

9. Nonetheless, some of Atkinson’s impermissible personal expenditures
have been identified They include at least 8100,000 to pay personal credit cards for personal
expenses, at least $75,000 to open and operate a Las Vegas night club, $20,000 to lease a
2018 Jaguar automobile, and approximately $8,600 to repay a personal loan, among other

personal expenditures

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

1 _Case 2:19-cr-00055-.]CI\/|-CWH Document6 Filed 03/11/19 Page?of 16

Atkinson misrepresented to campaign donors that he would use their donations
for lawful purposes

10. For years, Atkinson made materially false and fraudulent
representations and omissions to potential campaign donors that caused them to donate to
his campaigns Through his false representations and omissions, Atkinson misled donors to
believe he would use their contributions for lawful campaign purposes, when he knew he
would use some contributions for his personal expenses Atkinson’s C&E Reports reflect
that from January l, 2010, to December 31, 2017, he received 848 contributions from
individuals and businesses Atkinson knew that donors would not have contributed to his
campaigns had they known he intended to use - and was using - donations for unlawful
purposes

Atkinson used interstate wire communications for purpose of executing his
scheme.

l l. In May 2016, Atkinson paid a business consultant using campaign
funds to help him obtain a business license(s) for a Las Vegas nightclub he intended to open.
On May 9 and 10, 2016, Atkinson paid the consultant using PayPal, an electronic payment
system. The electronic payments occurred in interstate commerce because they were
originated in Nevada and terminated out of state. Atkinson made the payments for the
purpose of executing the scheme and artifice to defraud.

12. On August 2017, Atkinson leased a 2018 Jaguar F-Pace SUV and paid
$25,000 toward the lease, charging $20,000 of the payment to two personal American
Express credit cards. On September 18, 2017, September 22, 2017, and October 19, 2017,

Atkinson made payments totaling $18,703.24 from campaign hinds to his American

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

» ‘Case 2:19-cr-00055-.]CI\/|-CWH Document6 Filed 03/11/19 PageSof 16

Express credit cards, using American Express’s electronic bill pay system. The electronic
payments occurred in interstate commerce because the payments originated in Nevada and
terminated in Arizona. Atkinson made the payments for the purpose of executing the
scheme and artifice to defraud.
V. COLLATERAL USE OF FACTUAL ADMISSIONS

The facts set forth in Section IV of this Plea Agreement shall be admissible against
the defendant under Fed. R. Evid. 801(d)(2)(A) at sentencing for any purpose. If the
defendant does not plead guilty or withdraws his guilty pleas, the facts set forth in Section
IV of this Plea Ageement shall be admissible at any proceeding, including a trial, for
impeaching or rebutting any evidence, argument or representation offered by or on the
defendant's behalf The defendant expressly waives all rights under Fed. R. Crim. P. ll(f)
and Fed. R. Evid. 410 regarding the use of the facts set forth in Section IV of this Plea
Agreement.
VI. APPLICATION OF SENTENCING GUIDELINES PROVISIONS

A. Discretiona_ry Nature of Sentencing Guidelines. The defendant acknowledges
that the Court must consider the United States Sentencing Guidelines (“USSG” or
“Sentencing Guidelines”) in determining the defendant’s sentence, but that the Sentencing
Guidelines are advisory, not mandatory, and the Court has discretion to impose any
reasonable sentence up to the maximum term of imprisonment permitted by statute.

B. Offense Level Calculations. The parties stipulate to the following calculation
of the defendant’s offense level under the Sentencing Guidelines, acknowledge that these
stipulations do not bind the Court, and agree that they will not seek to apply any other

specific offense characteristics enhancements or reductions:

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

_Case 2:19-cr-00055-.]CI\/|-CWH Document 6 Filed 03/11/19 Page 9 of 16

Base 01fense Level (USSG § 2B1.1(a)(l]): 7

Loss Amount: $150,000-$250,000

(USSG § 2B1.1(b)(1)(F): 10
Abuse of Position of Trust

(USSG § 3B1.3) 2
Acceptance of Resp_onsibilig[ 121 or 131
Total 17 or 16

The defendant and the USAO dispute the applicability of the two-level
enhancement for 10 or more victims under U.S.S.G. § 2B1.l(b)(2)(A). At sentencing, the
United States reserves the right to argue a proper guidelines calculation includes the two-
level enhancement because the case involves 10 or more victims See U.S.S.G. §
2B1.l(b)(2)(A). The defendant reserves the right to argue that the enhancement does not
apply.

Notwithstanding the parties’ stipulation that the Sentencing Guidelines’ offense
level should be calculated under § 2B1.l, the defendant reserves the right to argue that the
offense level should be calculated under § 2Cl .8 (pursuant to § 2B1.l Cross Reference
§ 2Bl . l(c)(3)), and the United States reserves the right to argue otherwise. Ifthe defendant
argues that § 2Cl.8 applies, he agrees to argue the Base Offense Level is 8 (§ 2B1. l(a)(l));
the increase for the value of the illegal transactions is 10 (§ 2Cl .S(b)(l) and
§ 2131 . l((b)(l)(F)); and an additional 2-1evel applies because he engaged in 30 or more
illegal transactions (§ 2C1.8(b)(4)).

The defendant acknowledges that the statutory maximum sentence and any
statutory minimum sentence limit the Court's discretion in determining the defendant’s

sentence notwithstanding any applicable Sentencing Guidelines provisions

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

_Case 2:19-cr-00055-.]CI\/|-CWH Document 6 Filed 03/11/19 Page 10 of 16

C. Reduction of Offense Level for Acceptance of Responsibility. Under USSG

§ 3El. l(a), the United States will recommend the defendant receive a two-level downward
adjustment for acceptance of responsibility unless he (a) fails to truthfully admit facts
establishing a factual basis for the guilty plea when he enters the plea; (b) fails to truthfully
admit facts establishing the amount of restitution owed when he enters his guilty plea; (c)
fails to truthfully admit facts establishing the forfeiture allegations when he enters his guilty
plea; (d) provides false or misleading information to the United States, the Court, Pretrial
Services, or the Probation Oflice; (e) denies involvement in the offense or provides
conflicting statements regarding his involvement or falsely denies or frivolously contests
conduct relevant to the offense; (f) attempts to withdraw his guilty plea; (g) commits or
attempts to commit any cri.me; (h) fails to appear in court; or (l) violates the conditions of
pretrial release.

Under USSG § 3E1.1(b), the Court determines that the defendant’s total offense
level before operation of § 3E1.l(a) is 16 or higher, and if the United States recommends a
two-level downward adjustment pursuant to the preceding paragraph, the United States
will move for an additional one-level downward adjustment for acceptance of responsibility
before sentencing because the Defendant communicated his decision to plead guilty in a
timely manner that enabled the United States to avoid preparing for trial and to efficiently
allocate its resources

D. Criminal I-Iistog[ Category. The defendant acknowledges that the Court
may base his sentence in part on the defendants criminal record or criminal history.

Defendant understands that there is no agreement as to defendant’s criminal history or

10

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

'Case 2:19-cr-00055-.]CI\/|-CWH Document 6 Filed 03/11/19 Page 11 of 16

criminal history category. The Court will determine the defendant’s Crirninal History
Category under the Sentencing Guidelines.

E. Relevant Conduct. The Court may consider all relevant conduct, whether
charged or uncharged, in determining the applicable Sentencing Guidelines range and
whether to depart from that range.

F. Additional Sentencing Information. The stipulated Sentencing Guidelines
calculations are based on information now known to the parties The parties may provide
additional information to the United States Probation Office and the Court regarding the
nature, scope, and extent of the defendants criminal conduct and any aggravating or
mitigating facts or circumstances Good faith efforts to provide truthful information or to
correct factual misstatements shall not be grounds for the defendant to withdraw his guilty
plea.

The defendant acknowledges that the United States Probation Office may calculate
the Sentencing Guidelines differently and may rely on additional information it obtains
through its investigation The defendant also acknowledges that the Court may rely on this
and other additional information as it calculates the Sentencing Guidelines range and
makes other sentencing determinations and the Court's reliance on such information shall
not be grounds for the defendant to withdraw his guilty plea.

VI[. APPLICATION OF SENTENC]NG STATUTES

A. Maximum Penalg[. The maximum penalty for wire fraud under 18 U.S.C.
§ 1343 is a twenty-year prison sentence, a fine of $250,000, or both.

B. Factors Under 18 U.S.C. § 3553. The Court must consider the factors set

forth in 18 U.S.C. § 35 5 3(a) in determining the defendant's sentence However, the

ll

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

_Case 2:19-cr-00055-.]CI\/|-CWH Document 6 Filed 03/11/19 Page 12 of 16

statutory maximum sentence and any statutory minimum sentence limit the Court’s
discretion in determining the defendant’s sentence.

C. Parole Abolished. The defendant acknowledges that his prison sentence
cannot be shortened by early release on parole because parole has been abolished

D. Sup_ervised Release. In addition to imprisonment and a fme, the defendant
will be subject to a term of supervised release not to exceed three years 18 U.S.C.
§ 3583(b)(2). Supervised release is a period of time after release from prison during which
the defendant will be subject to various restrictions and requirements Ifthe defendant
violates any condition of supervised release, the Court may order the defendant’s return to
prison for all or part of the term of supervised release, which could result in the defendant
serving a total term of imprisonment greater than the statutory maximum prison sentence
of twenty years

E. Special Assessment. The defendant will pay a $100.00 special assessment
per count at the time of sentencing
VIII. POSITIONS REGARD]NG SENTENCE

Based on the circumstances of this case, the United States reserves the right to
recommend any sentence up to 33 months, unless the defendant commits any act that
could result in a loss of the downward adjustment for acceptance of responsibility The
defendant acknowledges that the Court does not have to follow that recommendation T he
defendant also acknowledges that the Court does not have to grant a downward departure
based on the defendants substantial assistance to the United States, even if the United
States chooses to file a motion pursuant to 18 U.S.C. § 3553(€)(1), USSG § SKl.l, or Fed.

R. Crim. P. 35. This Plea Agreement does not require the United States to file any pre or

12

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

_Case 2:19-cr-00055-.]CI\/|-CWH Document 6 Filed 03/11/19 Page 13 of 16

post sentence downward departure motion under USSG §5Kl.l or Fed. R. Crim. P. 35.
Notwithstanding the agreement to recommend a sentence within the applicable range, the
United States reserves its right to defend any lawfully imposed sentence on appeal or in any
post-conviction litigation

The defendant may request a sentence below the Sentencing Guidelines range as
calculated in this Plea Agreement pursuant to 18 U.S.C. § 3553 from any sentence the
Court may impose, and the United States may oppose it.
IX. RESTITUTION

In exchange for benefits received under this Plea Agreement, the defendant agrees
to pay restitution in the amount of $249,900, unless the Court determines that it will be
impracticable for restitution to be paid. See 18 U.S.C. § 3663A(c)(3). In that case, the
defendant agrees to pay a fine in the amount of $249,900, even if the amount would be an
upward variance from the sentencing guideline range.l The defendant cannot discharge his
restitution obligation through bankruptcy proceedings The defendant acknowledges that
restitution payments and obligations cannot offset or reduce the amount of any forfeiture
judgment imposed in this case.
X. F]NANCIAL INFORMATION AND DISPOSITION OF ASSETS

Before or after sentencing, upon request by the Court, the United States, or the
Probation Office, the defendant will provide accurate and complete financial inforrnation,
submit sworn statements and/ or give depositions under oath concerning his assets and his

ability to pay. The defendant will surrender assets he obtained directly or indirectly as a

 

1 The sentencing guideline range for an offense level 16 is $10,000 to $95,000. USSG § 5E1.2(c)(3).

13

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

‘Case 2:19-cr-00055-.]CI\/|-CWH Document 6 Filed 03/11/19 Page 14 of 16

result of his crirne, and will release funds and property under his control in order to pay any
line, or restitution ordered by the Court.

XI. THE DEFENDANT’S ACKNOWLEDGN[ENTS AND WAIVERS

A. Plea Agreement and Decision to Plead Guilty. The defendant acknowledges
that:
1. He has read this Plea Agreement and understands its terms and
conditions;
2. He has had adequate time to discuss this case, the evidence, and this
Plea Agreement with his attorney;

3. He has discussed the terms of this Plea Agreement with his attorney;

4. The representations contained in this Plea Agreement are true and
correct, including the facts set forth in Section IV; and

5 . He was not under the influence of any alcohol, drug, or medicine that
would impair his ability to understand the Agreement when he considered signing this Plea
Agreement and when he signed it.

The defendant understands that he alone decides whether to plead guilty or go to
trial, and acknowledges that he has decided to enter his guilty plea knowing of the charges
brought against him, his possible defenses and the benefits and possible detrirnents of
proceeding to trial. The defendant also acknowledges that he decided to plead guilty
voluntarily and that no one coerced or threatened his to enter into this Plea Agreement.

B. Waiver of Appeal and Post-Conviction Proceedings The defendant
knowingly and expressly waives: (a) the right to appeal any sentence of 33 months or less;

(b) the right to appeal the manner in which the Court determined that sentence on the

14

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:19-cr-00055-.]CI\/|-CWH Document 6 Filed 03/11/19 Page 15 of 16

grounds set forth in 18 U.S.C. § 3742; and (c) the right to appeal any other aspect of the
conviction or sentence and any order of restitution or forfeiture

The defendant also knowingly and expressly waives all collateral challenges
including any claims under 28 U.S.C. § 2255, to his conviction, sentence, and the
procedure by which the Court adjudicated guilt and imposed sentence, except non-
waivable claims of ineffective assistance of counsel.

The defendant reserves only the right to appeal any portion of the sentence that is an
upward departure from the Sentencing Guidelines range determined by the Court.

The defendant acknowledges that the United States is not obligated or required to
preserve any evidence obtained in the investigation of this case.

C. Removal/Deportation Conseguences. The defendant understands and
acknowledges that if he is not a United States citizen, then it is highly probable that will be
permanently removed (deported) from the United States as a consequence of pleading
guilty under the terms of this Plea Agreement. The defendant has also been advised if his
conviction is for an offense described in 8 U.S.C. § 1101(a)(43), he will be deported and
removed horn the United States and will not be allowed to return to the United States at
any time in the future. The defendant desires to plead guilty regardless of any immigration
consequences that may result from his guilty plea, even if the consequence is automatic
removal from the United States with no possibility of retuming. The defendant
acknowledges that he has specifically discussed these removal/ deportation consequences

with his attomey.

15

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

‘. 'Case 2:19-cr-00055-.]CI\/|-CWH Document 6 Filed 03/11/19 Page 16 of 16

XII. ADDITIONAL ACKNOW'LEDGMENTS

This Plea Agreement resulted from an arms-length negotiation in which both parties
bargained for and received valuable benefits in exchange for valuable concessions lt
constitutes the entire agreement negotiated and agreed to by the parties No promises
agreements or conditions other than those set forth in this agreement have been made or
implied by the defendant, the defendants attomey, or the United States, and no additional
promises, agreements or conditions shall have any force or effect unless set forth in writing
and signed by all parties or confirmed on the record before the Court. This agreement is
effective upon signature and execution of all required certifications by defendant,

defendants counsel, and an Assistant United States Attomey.

NICHOLAS A. TRUT
United ates Attome

   
    
    

 

 

DAT R. Schiess
Assistant United tes Att ey
g@]£¢é §§ 279/7 ///%/
DAT Kélvin Atkinson
Defendant
§ 3 / 7 M
D TE Ri<':hardA right

Counsel f r Defendant Atkinson

16

 

 

